Exhibit 10.1

NOTICE OF GRANT OF RESTRICTED SHARE UNITS

PURSUANT TO THE UNIVERSAL INSURANCE HOLDINGS, INC.

2009 OMNIBUS INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, Universal Insurance Holdings, Inc., a
Delaware corporation (the “Company”), hereby awards (the “Award”) to the
Participant designated in Section A of this Notice of Grant (the “Notice”) the
number of restricted share units set forth below (the “RSUs”).

This Award is made pursuant to the provisions of the Company’s 2009 Omnibus
Incentive Plan, as amended (the “Plan”) and is subject to the restrictions in
this Notice and the additional provisions set forth in the attached Terms and
Conditions (collectively, the “Agreement”).

The Participant acknowledges receipt of the information statement describing the
provisions of the Plan.

 

A.

Award Specifics

 

Participant: Stephen J. Donaghy    Date of Grant: August, 5th, 2019    Number of
RSUs: 50,000

 

B.

Vesting

25,000 RSUs will vest on each of September 1, 2019 and September 1, 2020 (each,
a “Vesting Date”). Except as otherwise provided in the Terms and Conditions,
vesting is conditioned upon continued employment by the Participant through each
Vesting Date.

By signing below, the Participant agrees that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement.

 

Participant    

UNIVERSAL INSURANCE HOLDINGS, INC.

a Delaware corporation

/s/ Stephen J. Donaghy

    By:  

/s/ JON W. SPRINGER

Signature  

Stephen J. Donaghy

    Name:  

Jon W. Springer

Print Name   1110 W. Commercial Blvd.     Its:  

President and Chief Risk Officer

Fort Lauderdale, FL 33309       Address      



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF

RESTRICTED SHARE UNIT AWARD

 

1.

General Provisions.

The Company intends that the payment and settlement of the RSUs shall comply
with the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (the “Code”) to the
extent the RSUs constitute “non-qualified deferred compensation” within the
meaning of Section 409A of the Code.

 

2.

Payment.

Each RSU represents the right of the Participant to receive, following each
Vesting Date, one share of the Common Stock, par value $0.01 per share, of the
Company (the “Common Stock”), subject to the vesting and other terms and
conditions hereof.

Subject to Section 8, in connection with the vesting of the RSU, the Company
will issue to the Participant one share of Common Stock plus any accumulated
dividend equivalents credited to the RSU within 30 days following each Vesting
Date, and such vested RSU will thereupon terminate on each such applicable
Vesting Date.

The Company shall deliver the shares through book entry transfer to an account
in the Participant’s name at a financial institution that is selected by the
Company and approved by the Participant. Share certificates representing
distributed shares shall not be issued by the Company until such shares have
been delivered to the Participant’s account as specified above. The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to the delivery of any shares of Common Stock hereunder; provided,
however, that the Company shall not pay the expenses related to any sale of
shares received in connection with the vesting of any RSUs, regardless of
whether such sale is made to satisfy expenses, withholding, or other taxes.

 

3.

Dividend Equivalents.

The Participant shall be credited with a cash amount equal to the ordinary cash
dividends declared and paid on the corresponding number of shares of the
Company’s Common Stock during the period beginning on the Date of Grant and
ending on each applicable Vesting Date. Such cash amount shall be subject to the
same time-vesting conditions as the RSUs and shall be paid to the Participant in
cash (without interest) at the time that the shares of the Common Stock are
delivered to the Participant in settlement of the RSU.

No dividend or dividend equivalents shall be paid in respect of any forfeited
RSUs, even if such dividends or dividend equivalents are credited on the RSU on
or prior to forfeiture.

 

4.

Effect of Termination of Service on Vesting.

If the Participant’s employment with the Company is terminated for any reason,
any then outstanding unvested RSUs shall be immediately forfeited as of the
Participant’s date of termination.

 

2



--------------------------------------------------------------------------------

5.

No Rights as a Stockholder.

Until any RSU subject to this Award has vested and the applicable underlying
shares have been issued to the Participant in accordance with Section 2, the
Participant shall have no rights as a stockholder with respect to such RSUs or
the underlying shares, including, without limitation, any right to vote the
shares or, except as expressly set forth in Section 3 above, to receive any
dividends on the underlying shares or distribution equivalents on such RSUs.

 

6.

Compliance with Law.

This Award is subject to the condition that, if the listing, registration or
qualification of the shares of Common Stock delivered with respect to RSUs
subject to this Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, is necessary or desirable as a
condition of, or in connection with, the vesting of RSUs or delivery and
settlement of the underlying shares hereunder, the RSUs or underlying shares of
Common Stock may not be delivered, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Company agrees to make reasonable efforts to effect or obtain any
such listing, registration, qualification, consent or approval.

 

7.

Non-Transferability of Award.

This Award may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Any such attempted
sale, transfer, assignment, pledge, hypothecation or encumbrance, or other
disposition of this Award shall be null and void.

 

8.

Withholding.

The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Award. The Participant shall
be required to meet any applicable tax withholding obligation in accordance with
the provisions of Section 11.05 of the Plan. The Participant shall have the
right to elect to meet any withholding requirement: (i) by having withheld from
this Award at the appropriate time that number of whole shares of Common Stock
whose fair market value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares of Common Stock and cash.

 

9.

Participant Representations.

The Participant hereby represents to the Company that the Participant has read
and fully understands the provisions of the Notice, these Terms and Conditions
and the Plan, and the Participant’s decision to participate in the Plan is
completely voluntary. Further, the Participant acknowledges that the Participant
is relying solely on his own advisers with respect to the tax consequences of
this Award.

 

3



--------------------------------------------------------------------------------

10.

Miscellaneous.

(a)    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier, return receipt requested,
postage prepaid to the parties at their respective addresses set forth herein,
or to such other address as either shall have specified by notice in writing to
the other. Notice shall be deemed duly given hereunder when delivered or mailed
as provided herein.

(b)    Waiver. The waiver by either party to this Award of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.

(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof.

(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and, as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts fully
executed and performed in such State.

(f)    Headings. The headings contained in this Agreement are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this
Agreement.

(g)    Terms and Construction. In the event of any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control.

(h)    Amendment. This Agreement may be amended at any time by written agreement
of the parties hereto.

(i)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Participant any right to continue in the employ or service of the
Company or affect the right of the Company to terminate the Participant’s
employment or service at any time.

(j)    Further Assurances. The Participant agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

 

4